Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sumiyo Ondo on 08/22/2022.
The claims have been amended as follows:
1. – 7.  (Canceled)  
8. (Currently Amended) A waste treatment system for removing per-fluoroalkyl and poly-fluoroalkyl substances (PFAS) from bulk solid waste, the system comprising:
a preparation module having a bulk material separator to separate oversize material from the bulk solid waste;
a physical separation module, located down-stream of the preparation module, to separate the bulk solid waste based on particle size using physical and/or hydrodynamic and/or density separation techniques; 
an extraction and/or chemical separation module, located downstream of the physical separation module, to add leachate and/or extractant to and separate contaminants from a slurry output from the physical separation module, the contaminants being separated into a fines output and a contaminated water solution, and
a water treatment module, located downstream of the physical separation module and the extraction/chemical separation module, to process the contaminated water solution by at least one water treatment process into a treated water, communicating with a water circulation system for providing water to the preparation module and operative to recycle and recirculate the treated water 
wherein the physical separation module includes: 		a first linear screen deck configured to separate input slurry into output slurry and organic material having a size generally larger than about 1 mm; and
a hindered settling classifier and a sieve bend located down-stream of the first linear screen deck and configured to separate organic material having a size of about 0.15 mm to 1 mm from the slurry. 

9. (Currently Amended) The waste treatment system of claim 8, the physical separation module further including a DAF or flotation cell to remove organic material smaller than 0.15 mm.

10. (Currently Amended) The waste treatment system of claim 8, wherein the physical separation module includes a wet trommel screen wherein the wet trommel screen ejects the bulk solid waste having an oversize output, larger than 50 mm, and separates the bulk solid waste into a gravel slurry output.

11. (Currently Amended) The waste treatment system of claim 10, wherein the physical separation module further comprises a second linear screen and a coarse material washer and is operative such that the gravel slurry output is directed into [[a]] the coarse material washer, the coarse material washer being operative to separate the gravel slurry output into 	a slurry-containing fine sand, silt, and clay output; 
an organic material output which is directed to the first linear screen deck; 
and a gravel, sand, silt and clay slurry output which is directed to [[a]] the second linear screen deck.

12. (Currently Amended) The waste treatment system of claim 11, wherein the second linear screen deck is operative to separate the gravel, sand, silt and clay slurry output into a gravel output and a slurry output, the physical separation module further comprising an attrition scrubber, the slurry output being in fluid communication with the attrition scrubber. 

13. (Currently Amended) The waste treatment system of claim 12, wherein the attrition scrubber is operative to agitate a combined liquor stream of the slurry output of the first linear screen deck and the slurry output of the second linear screen deck to disseminate solid waste particles, a downstream side of the attrition scrubber being in fluid communication with a cyclonic separator. 

14. (Currently Amended) The waste treatment system of claim 13, wherein the cyclonic separator is operative to produce a cyclonic slurry output of particles having a particle size of less than 0.15 mm and a sandy slurry output which is in fluid communication with the hindered settling classifier.

15. (Currently Amended) The waste treatment system of claim 14, further comprising a third linear screen deck and wherein the hindered settling classifier is operative to transfer a sandy slurry output which is directed to [[a]] the third linear screen deck. 

16. (Currently Amended) The waste treatment system of claim 15, wherein the third linear screen deck is operative for producing a sand output of particles larger than 0.15 mm in size and a water output, the water output being in fluid communication with a location upstream of the attrition scrubber. 

17. (Currently Amended) The waste treatment system of claim 14, further comprising a polymer dispenser and a thickener, wherein the cyclonic slurry output having a particle size of less than 0.15 mm is in fluid communication with [[a]] the polymer dispenser and an input port of [[a]] the thickener.

 	18. (Currently Amended) The waste treatment system of claim 17, further comprising a dewatering press and a clarified water tank, wherein the thickener has a water output in fluid communication with [[a]] the clarified water tank and a slurry outlet output in fluid communication with [[a]] the dewatering press, the clarified water tank being in fluid communication with [[a]] the water treatment system module.

19. (Currently Amended) The waste treatment system of claim 18, further comprising a filtrate water tank, wherein the dewatering press has a press water outlet and a dewatered cake fines outlet, the press water outlet being in fluid communication with [[a]] the filtrate water tank, the filtrate water tank being in fluid communication with a head of the thickener.

20. (Currently Amended) The waste treatment system of claim 18, wherein the water treatment module comprises: 
at least one primary filter; 
	at least one secondary filter; and
	a filtered water tank located in between the primary and secondary filters.

21. (Currently Amended) The waste treatment system of claim 20, wherein the water treatment module further comprises a treated water tank located [[down-stream]] downstream of the secondary filter, the treated water tank being in fluid communication with a recycled water supply line of the water circulation system 

22. (Currently Amended) The waste treatment system of claim 21, wherein the treated water tank of the water treatment module is in fluid communication with a backwash pump, the backwash pump being in fluid communication with downstream sides of the at least one secondary filter and the at least one primary filter.

The following is an examiner’s statement of reasons for allowance: The claims have been allowed for reasons of record. The Examiners Amendment is for purposes of re-inserting the originally recited water circulation system into claim 1 to make the claim more consistent with what was originally recited in the claim and with the combination of limitations originally deemed to distinguish over the prior art. The claims were otherwise amended for purposes of mitigating 35 U.S.C. 112 issues concerning grammatical clarity, inconsistent terminology, antecedent basis, and clarity of what limitations are being positively recited as system components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/25/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778